Supreme Court, New York County, rendered May 31, 1973, after a jury trial, convicting the defendant of the crimes of robbery in the first degree, grand larceny in the third degree, possession of a weapon as a felony, attempt to commit the crime of robbery in the first degree, and attempt to commit the crime of grand larceny in the third degree, unanimously modified, on the law, to the extent of reversing the convictions on the counts of grand larceny in the third degree, possession of a weapon as a felony, and attempted grand larceny in the third degree, and dismissing those counts of the indictment and as so modified the judgment is affirmed. Those counts which we have dismissed are concededly inclusory concurrent counts; therefore, the conviction of the defendant of the crimes of robbery in the first degree and attempt to commit the crime of robbery in the first degree mandates dismissal of the inclusory concurrent counts (CPL 300.40, subd 3, par [b]; People v Pyles, 44 AD2d 784). We have examined the balance of the contentions of the defendant and found them to be without merit. Concur—Kupferman, J. P., Murphy, Lupiano, Birns and Lane, JJ.